NO. 07-04-0253-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                NOVEMBER 23, 2004
                          ______________________________


                         JACK TREMAYNE SAPP, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

           FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

                  NO. 4612; HONORABLE DAVID M. MCCOY, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant has

signed the document stating that he withdraws his appeal. Tex. R. App. P. 42.2(a). No decision

of this Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                  James T. Campbell
                                                      Justice

Do not publish.